CLOPTON, J.
— In the absence of actual possession, either the legal title, or special property accompanied with the right of immediate possession, is essential to maintain detinue, or the substitutional statutory action. The only title on which plaintiff bases a right to recover the horse *272in controversy, is a mortgage executed to the firm of Reid, Yinson & Co. The legal title to partnership assets vests in the partnership; and an individual member has no separate ownership, or exclusive right of possession, to any particular article of the partnership property. In no aspect of the case is the plaintiff, not having actual possession, nor the legal title, entitled to maintain the action. The rulings of the court, if erroneous, which we do not decide, are in such case without injury.
Affirmed.